Citation Nr: 0200057	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disorder at L5-S1, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disorder, currently rated 20 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shell fragment wounds of the back and left arm.  

4.  Entitlement to service connection for a left wrist 
disorder, secondary to a service-connected left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1967 
to February 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  

Service connection for residuals of shell fragment wounds of 
the back and left arm was initially denied by a February 1993 
rating decision that became final when the appellant did not 
timely appeal the decision.  A subsequent rating decision, in 
April 1997, again denied service connection for residuals of 
shell fragment wounds of the back and left arm on the basis 
that new and material evidence had not been submitted to 
reopen the previous final decision.  

At a May 2001 Travel Board hearing, the appellant's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This claim is not 
inextricably intertwined with the current claim and has not 
been developed for appellate consideration by the RO.  
Therefore, the matter is referred to the RO for appropriate 
action.  

The claim of entitlement to secondary service connection for 
a left wrist disorder is the subject of a remand that follows 
the Board's decision as to the other issues currently on 
appeal.  

FINDINGS OF FACT

1.  The appellant is a Vietnam combat veteran who was awarded 
the Air Medal, the Army Commendation Medal, the Purple Heart 
Medal, and the Combat Infantryman Badge.  

2.  The appellant's lumbar spine disorder is manifested by 
characteristic pain on motion, moderate limitation of motion, 
and moderate intervertebral disc syndrome, evidenced by 
recurring attacks.  

3.  The appellant's left knee disorder is manifested by 
moderate instability and moderate limitation of motion, 
without X-ray evidence of arthritis.  

4.  Service connection for residuals of shell fragment wounds 
of the back and left arm was denied in an April 1997 rating 
decision that became final when the appellant failed to 
timely file an appeal of the decision.  

5.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of shell fragment wounds of the back and left arm.  

6.  The appellant has back and left arm scars from shell 
fragments wounds sustained in service.  


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for a lumbar spine 
disorder at L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, Diagnostic Codes, 5292, 5293, 
5295 (2001).  

2.  A rating greater than 20 percent for a left knee disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 
5261 (2001).  

3.  The evidence received by VA since the April 1997 rating 
decision is new and material, and the claim for service 
connection for residuals of shell fragment wounds of the back 
and left arm is reopened.  38 U.S.C.A. §§  1110, 5107, 5108, 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (2001).  

4.  Residual scars of shell fragment wounds of the back and 
left arm were incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected lumbar spine 
disorder and left knee disorder are both more severely 
disabling than currently evaluated, and, therefore, each 
warrants a higher rating.  He also claims that he has 
presented new and material evidence, which, when considered 
with evidence previously considered, not only permits 
reopening of a previously denied and final claim for service 
connection for residuals of shell fragment wounds of the back 
and left arm, but also shows that service connection should 
be granted for the condition.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claims for increased 
rating for lumbar spine and left knee disorders and for 
service connection for residuals of shell fragment wounds in 
light of recently promulgated regulations by VA concerning 
its duty to assist under the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Board finds that the duties to 
assist provided under the new statute and regulations have 
been fulfilled in that the appellant's service medical 
records and VA medical records have been associated with the 
claims file, and he has not indicated the existence of any 
additional evidence that might be pertinent to these claims.  
The Board notes that the May 2000 Statement of the Case and 
the August 2000 Supplemental Statement of the Case informed 
him of what evidence was needed to demonstrate that lumbar 
spine and left knee disorders warranted higher ratings and 
that he has residuals of shell fragments wounds sustained in 
service.  He has been provided ample opportunity and time to 
submit evidence, and he has presented testimony at a May 2001 
personal hearing.  Therefore, the Board concludes that 
decisions on the merits at this time, regarding the claims 
for increased rating for lumbar spine and left knee disorders 
and for service connection for residuals of shell fragment 
wounds of the back and left arm, do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

I.  A Lumbar Spine Disorder

Service medical records show that the appellant was treated 
in March 1967 for a complaint of low back pain; the 
impression was low back syndrome.  An X-ray of the lumbar 
spine the next day was noted as being apparently negative, 
and a muscle spasm was thought to be a possible etiology of 
the low back pain complaint.  The impression was rule out 
lumbosacral strain.  

VA outpatient records dated from 1981 to 1992 show that the 
appellant was treated in July 1982 for paraspinal muscle 
spasm in the upper lumbar area following a motor vehicle 
accident.  Low back pain in August 1982 was considered 
related to the July 1982 accident.  Complaints of low back 
pain were recorded in October 1984 and July 1990.  An August 
1989 X-ray of the lumbosacral spine revealed mild 
degenerative disc disease posteriorly at L5-S1.  Low back 
pain with a radicular component was noted in April 1992.  

At a July 1992 VA joints examination, the appellant claimed 
that he had hurt his back in service and that fusion of his 
right knee after service had caused aggravation of his back 
condition.  Examination revealed normal musculature that was 
nontender to palpation.  Range of motion testing for the 
lumbar spine was without evidence of pain and revealed that 
flexion was to 68 degrees, that extension was to 30 degrees, 
that lateral bending was to 40 degrees left and right, and 
that rotation was to 30 degrees bilaterally.  There was a 
mild amount of tenderness in the left sciatic notch while 
knee and ankle reflexes were difficult to elicit.  There were 
no abnormalities on sensory examination.  Motor strength was 
excellent.  There was no evidence of hypesthesia or 
dysesthetic regions.  Straight leg raising in the sitting 
position was negative bilaterally.  It was noted that an X-
ray of the lumbosacral spine was normal, and showed excellent 
maintenance of disc intervals and no significant degenerative 
changes.  The X-ray report indicated that there had been no 
change since the August 1989 X-ray.  The impression was 
mechanical low back pain with a history of left leg pain.  

In a November 1995 statement, a private physician indicated 
that he believed the appellant's chronic low back pain had 
developed secondary to his altered gait from right knee 
fusion because the type of gait was likely to place abnormal 
or unusual stress on the lower back and left knee.  

At a January 1997 VA spine examination, the appellant's 
complaints included progressive back pain.  Range of motion 
testing for the lumbar spine revealed that flexion was to 45 
degrees, that extension was to 10 degrees, and that lateral 
bending was to 5 degrees.  An X-ray of the lumbar spine 
revealed mild disc space narrowing at L5-S1 and minimal 
degenerative changes elsewhere.  The examiner opined that the 
appellant's right knee fusion could be a contributing factor 
in the development of his back disability.  

At a September 1999 VA joints examination, the appellant 
reported that he had initially injured his back in a 1967 
fall while attending AIT school, and that it had bothered him 
through the years, to the point that he developed burning 
pain in the low back that radiated down the left lower 
extremity posteriorly through the thigh and lower leg into 
the heel and the plantar aspect of the foot but not into the 
toes.  He described the pain as coming and going, but 
indicated that he had never had any surgery on his low back.  
He stated that he had retired in 1994 from the Department of 
Corrections because of low back and left lower extremity 
pain.  On examination of the low back, there was moderate 
midline lumbar tenderness, and straight leg raising was 
positive bilaterally, greater on the left.  Range of motion 
testing for the lumbar spine revealed that flexion was to 90 
degrees, extension was to 20 degrees, lateral bending was to 
20 degrees bilaterally, and rotation was to 70 degrees on the 
right and to 60 degrees on the left.  There was decreased 
light touch in the right anteromedial lower leg.  Strength 
was normal in the lower extremities.  It was noted that an X-
ray of the lumbosacral spine on January 25, 1997, showed mild 
narrowing at L5-Sl.  The impression was lumbar strain with 
the possibility of a left lumbar or sacral radiculopathy 
based on the patient's history.  

Along with his contentions that the severity of disability in 
his lumbar spine warranted a higher rating, the appellant 
testified at his May 2001 Travel Board hearing that he 
experienced constant back pain that radiated to the lower 
extremities, especially on the left, and muscles spasms, and 
that he used a TENS unit to help alleviate the pain.  

Service connection was granted for a lumbar spine disorder at 
L5-S1 by a February 1997 rating decision as being secondary 
to the appellant's service-connected right knee disability, 
and a 10 percent rating was assigned under Diagnostic Code 
5295 from January 25, 1997.  A June 1998 Board decision 
assigned an effective date of December 30, 1991, for the 
grant of service connection and the 10 percent rating for the 
lumbar spine disorder.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Because the clinical findings pertaining to the appellant's 
lumbar spine do not indicate loss of lateral spine motion or 
the presence of muscle spasms, the Board finds that criteria 
for a 20 percent rating for the lumbar spine disorder under 
Diagnostic Code 5295 are not met.  

Consideration has been given as to whether a higher rating 
could be assigned for the appellant's lumbar spine disorder 
on the basis of limitation of motion.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, limitation of motion in the 
lumbar spine is assigned a 40 percent evaluation when severe, 
a 20 percent evaluation when moderate, and a 10 percent 
evaluation when slight.  In this case, if one accepts that 
normal range of motion in the lumbar spine consists of 95 
degrees forward flexion, 35 degrees backward extension, 40 
degrees lateral flexion, and 35 degrees rotation, then the 
clinical findings from the September 1999 VA examination 
demonstrate no more than moderate limitation of motion in the 
lumbar spine.  Hence, a rating greater than 20 percent is not 
warranted for the appellant's lumbar spine disorder on the 
basis of limitation of motion.  

The Board has also considered whether a higher rating may be 
assigned for the appellant's lumbar spine disorder under the 
criteria for evaluating intervertebral disc syndrome, which 
when pronounced, as manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, is 
assigned a 60 percent rating.  If intervertebral disc 
syndrome is severe, with symptomatology indicating recurring 
attacks with intermittent relief, a 40 percent rating is 
assigned.  When intervertebral disc syndrome is shown to be 
moderate with recurring attacks, a 20 percent rating is 
assigned.  For mild intervertebral disc syndrome, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The Board finds that the clinical findings in this case 
indicate that the appellant has mild disc space narrowing at 
L5-S1, which results in moderate intervertebral disc syndrome 
with recurring attacks.  Therefore, his lumbar spine 
disability satisfies the criteria for the assignment of a 20 
percent rating under Diagnostic Code 5193.  However, the 
lumbar spine disorder is not shown to be manifested by severe 
disc disease resulting in recurring attacks with intermittent 
relief so as to warrant a rating greater than 20 percent 
under Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of pain in his lower back, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The evidence indicates that 
range of motion in the back is no more than moderately 
limited, and he has indicated relief with a TENS unit.  
Hence, the Board does not find that a higher disability 
rating is warranted for the lumbar spine disorder on the 
basis of functional impairment.  

II. A Left Knee Disorder

Review of the claims file shows that degenerative arthritis 
was reported in the left knee on a January 1990 left knee 
arthroscopy report.  

At the July 1992 VA joints examination, evaluation of the 
left knee revealed a mild amount of medial joint line 
tenderness at the proximal tibial plateau without evidence of 
effusion.  Ligamentous examination was considered stable, 
with no medial or lateral collateral ligament deficits noted, 
and intact anterior and posterior cruciates.  The impression 
was a history of left knee discomfort.  

At the January 1997 VA spine examination, the appellant 
complained of progressive left knee pain since being struck 
in the right knee with shrapnel in 1967.  He indicated that 
he had a brace for the left knee and was able to ambulate 
with crutches.  He was in a wheelchair at the examination.  A 
severe antalgic gait was noted when he ambulated, and there 
was crepitation in the left knee.  The examiner opined that 
the right knee fusion could be a contributing factor in the 
development of the left knee disability.  An X-ray of the 
left knee was considered normal.  

At the September 1999 VA spine examination, the appellant 
gave a history of having injured his right knee in Vietnam 
when hit by shrapnel, with the knee being fused in 1978 after 
three previous surgeries, and the subsequent development of 
left knee problems after the 1978 right knee fusion, 
beginning with left knee pain in 1979, that had gradually 
worsened through the years.  He reported that he now 
experienced instability, swelling, locking in extension, and 
popping and clicking of the left knee.  On physical 
examination, the appellant's knees appeared normal when he 
was in the standing position.   He was able to extend the 
left knee to 0 degrees and flex it from 0 to 130 degrees.  A 
Lachman's test was moderately positive, while the posterior 
drawer test was negative.  There was no instability of the 
left knee to varus stressing, but there was 2+ instability to 
valgus stress.  Diffuse tenderness was noted in the left knee 
area.  The examiner reported that a June 14, 1999, X-ray of 
the left knee had shown a small suprapatellar effusion, but 
was otherwise negative.  The impression was moderate 
instability of the left knee, most likely secondary to 
increased stress on occasions by right knee ankylosis.  

VA outpatient records, dated from 1998 to 2000, indicated 
that the appellant was wearing a elastic knee brace on the 
left knee in July 1998 due to degenerative joint disease.  
The appellant was seen in June 1999 for evaluation of a one 
week problem with swelling in the left knee, and examination 
revealed point tenderness in the patella area, positive 
internal and external rotation, and positive leg lifts.  It 
was noted in June 1999 that a preliminary X-ray report of the 
left knee showed suprapatellar effusion.  In July 1999, he 
complained of pain and effusion in his left knee, and a 
feeling as if the left knee might give way.  He stated that 
he used a cane and knee support at times.  Examination 
revealed suprapatellar effusion, grade I laxity with 
valgus/varus stress, a negative Lachman's, and no erythema or 
warmth.  Left knee findings listed in a subsequent July 1999 
record included moderate effusion, no ballottements, no 
Baker's cyst, mild crepitus, and medial collateral ligament 
laxity, and the assessment was laxity to the medial 
collateral ligament and early degenerative joint disease with 
effusion.  Degenerative joint disease of the left knee was 
noted in March 2000.  

The February 1997 rating decision granted service connection 
for a left knee disorder as being secondary to the service-
connected right knee disability and assigned a 10 percent 
rating under Diagnostic Code 5257 from January 25, 1997.  A 
June 1998 Board decision assigned an effective date of July 
17, 1992, for the grant of service connection and the 10 
percent rating for the left knee disorder.  The currently 
assigned 20 percent rating for the appellant's left knee 
disorder was granted by a September 1999 rating decision, 
effective from January 11, 1999, the date of claim.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Although the evidence shows that the 
appellant wears a brace on his left knee and complains of 
pain and swelling in the knee, the clinical findings do not 
demonstrate that there is more than moderate instability or 
subluxation associated with the left knee disorder.  
Therefore, the Board is unable to identify a basis to grant a 
rating higher than 20 percent for left knee disability based 
on instability or subluxation.  

The Board has considered whether a rating greater that 20 
percent could be assigned for the appellant's left knee 
disorder on the based on limitation of motion.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees, 
a 20 percent evaluation when the limitation is to 30 degrees, 
and a 10 percent evaluation when the limitation is to 
45 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees.  38 C.F.R. § 4.71a.  Normal 
extension and flexion of a knee are to 0 and 140 degrees, 
respectively.  38 C.F.R. § 4.71a, Plate II.  

Because the range of motion testing for extension and flexion 
in the appellant's left knee at the September 1999 VA 
examination revealed that flexion in the left knee was from 0 
to 130 degrees and that extension was to 0 degrees, the Board 
finds that a rating greater than 20 percent is not warranted 
for left knee disability based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of pain in his left knee, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The evidence indicates that the 
range of motion in the knee is fairly good, and moderate 
instability includes the pain associated with it.  Hence, the 
Board does not find that a higher disability rating is 
warranted for the left knee disorder on the basis of 
functional impairment.  

In Fanning v. Brown, 4 Vet. App. 225 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417 
(1995).  Under the provision of VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  Notes: The 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

While the appellant has been diagnosed with degenerative 
arthritis of the left knee, the medical evidence of record 
does not include an X-ray finding of degenerative arthritis 
that would permit the Board to assign a separate rating for 
arthritis and limitation of motion in the left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and Lichtenfels.  

III.  Residuals of Shell Fragment Wounds
of the Back and Left Arm

Service connection was denied for residuals of a shell 
fragment wounds of the back and left arm by a February 1993 
rating decision that became final when the appellant failed 
to timely file an appeal of the decision.  An April 1997 
rating decision again denied the claim on the basis that new 
and material evidence had not been submitted since the 
February 1993 rating decision to permit reopening of the 
claim.  The April 1997 denied of the claim became final when 
the appellant did not timely appeal that decision.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which 
is both new and material.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  When presented with a claim to reopen a previously 
finally denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for residuals of shell 
fragment wounds of the back and left arm was an April 1997 
rating decision, the Board must determine whether new and 
material evidence has been received subsequent to the April 
1997 rating decision sufficient to reopen that claim.  

The evidence of record at the time of the April 1997 rating 
decision included the appellant's service medical records, 
which the RO determined did not show treatment for any shell 
fragment wounds, and several statements, both during service 
and afterwards, in which the appellant reported having 
sustained shell fragment wounds in service.  The April 1997 
rating decision denied entitlement to service connection for 
residuals of shell fragment wounds of the back and left arm 
on the basis that new and material evidence had not been 
submitted to show that the appellant had sustained any shell 
fragment wounds in service.  

The evidence submitted since the April 1997 rating decision 
includes the transcript of the appellant's testimony at his 
May 2001 Travel Board hearing.  He stated that he had 
received shell fragment wounds to his back and left upper 
extremity in a firefight in Vietnam, and he showed the Board 
member who was conducting the hearing several areas on the 
left upper extremity that purported to represent scars from 
those wounds.  

After reviewing the evidence submitted since the April 1997 
rating decision, the Board finds that it is new and material 
because it indicates that he has multiple scars in the area 
where he claims to have sustained the shell fragment wounds: 
the back and left arm.  Accordingly, the Board reopens the 
claim of entitlement to service connection for residuals of 
shell fragment wounds of the back and left arm.  38 U.S.C.A. 
§§ 5107, 5108, 7105(d); 38 C.F.R. § 3.156.  As noted earlier 
in this decision, the Board does not believe that a merits 
decision at this time regarding the claim would violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

Upon review of the service medical records, the Board notes 
that an April 1972 Medical Evaluation Board examination 
report indicated that examination of the skin had revealed 
well-healed wounds from multiple fragment wounds of the back 
and posterior aspect of the left arm, with no gross muscle 
loss or unsightliness of the scars.  A November 1967 
examination report noted that evaluation of the skin showed 
multiple fragment wounds of the back and posterior aspect of 
the left arm, which were well healed and without muscle loss 
or unsightliness.  Noting that the provisions of 38 U.S.C.A. 
§ 1154 apply in this case because the evidence establishes 
that the appellant is a combat veteran, the Board finds that 
his testimony concerning the sustaining of shell fragment 
wounds in service, along with the showing of scarring in the 
left upper extremity at the May 2001 hearing, when considered 
in conjunction with the service medical records, suffices to 
establish that he has residuals of shell fragment wounds that 
were incurred in service, notwithstanding that his 
description as to how he incurred those wounds has been 
inconsistent.  Therefore, service connection is warranted for 
residual scars of shell fragment wounds of the back and left 
arm.  



ORDER

A 20 percent rating for a lumbar spine disorder at L5-S1 is 
granted, subject to the laws and regulations pertaining to 
the award of VA monetary benefits.  

An increased rating for a left knee disorder is denied.  

Service connection for residual scars of shell fragment 
wounds of the back and left arm is granted.  


REMAND

The appellant claims that he has left wrist disability that 
is due to his service-connected left knee disorder.  He 
testified at his May 2001 Travel board hearing that his left 
leg disorder has caused him to fall on several occasions, and 
he has had to break those falls with his left hand/wrist.  

The evidence presented in this case does not show that the 
appellant has undergone evaluation of his left wrist so as to 
permit the Board to ascertain whether a left wrist disorder 
exists, and, if so, whether such disorder is secondarily 
related to the service-connected left knee disorder.  

As noted above, the VCAA redefined the obligations of VA with 
respect to the duty to assist, and the change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, supra.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, supra.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his left wrist 
disability since service, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The appellant should be afforded a VA 
examination to determine the diagnosis and 
likely etiology of any left wrist disorder.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be requested to identify all 
left wrist disabilities, and to express an 
opinion as to whether it is as likely as not 
that the appellant has a left wrist disorder 
that is related to his service-connected left 
or right knee disorders.  The examiner should 
provide complete rationale for all conclusions 
reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a Supplemental Statement of the 
Case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

